Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/18/2019 was filed on/after the mailing date of the application on 04/18/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
	The drawings submitted by the applicant on 04/18/2019 have been reviewed and accepted by the examiner.
Response to Arguments
	Regarding the applicant’s arguments directed at the rejection of claim 1 under 35 U.S.C. 102 as being anticipated by Sharma.
	The examiner respectfully agrees that Sharma does not teach that a single command is translated to multiple different formats and sent to different devices. 
The examiner respectfully enters Puleston (US 20150278678 A1) Puleston teaches wherein, based on the classification of the stored function information, (device drivers linking commands and different iot devices) a plurality of first IoT devices of the plurality of IoT devices correspond to a first function (reader functionality) of the IoT functions in the storage ([0075-0076] asset intelligence platform includes device drivers, (equivalent to storage) which include the functions and commands that can be issued to the reader (first iot devices and a first function)) 
and are configured to implement the first function: ([0075-0076] the iot devices are readers (equivalent to a first function))
([0067-0068; 0076] the system receives a query (equivalent to first command to execute the first function) the system translates the query to multiple commands for different heterogeneous readers (equivalent to the second command). Wherein the translation to one of the readers is equivalent a format executable in one of the plurality of first Iot devices)
and generates a third command  having a format executable in another one of the plurality of first loT devices, (translated command for heterogeneous reader #2) different from the format of the second command (format for heterogeneous reader #1) ([0067-0068; 0076] the system receives a query (equivalent to first command to execute the first function) the system translates the query to multiple commands for different heterogeneous readers that work together (equivalent to the third command, and since the readers are heterogeneous and the device drivers are distinct then the format of the commands are different). Wherein the translation to one of the readers is equivalent a format executable in one of the plurality of first Iot devices)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Sharma to include translating a command to multiple different formats for different devices working together as is taught by Puleston
The suggestion/motivation for doing so is better management of Iot devices [0005]

For all other arguments the applicant is respectfully directed to the new grounds of rejection found below.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 13-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 20150278678 A1) in view of Puleston (US 20180131765 A1)

(0126; 0128; iot system including a server to facilitate communication)
 a storage configured to store function information of a plurality of IoT devices, (Fig 1A; Assistant server with storage; 0046; storage storing commands for the plurality of external device and service (equivalent to store function information of a plurality of IoT devices))
wherein 5the stored function information of the plurality of IoT devices are classified based on IoT functions to be implemented in an IoT environment; (0118; 0046-0047; the stored command set for each external device (iot device) corresponds to (are classified) command sets that represent functions to be performed by the external device (iot functions) with the controlled environment (see 0239 for controlled environment (equivalent to iot environment)) and 
a controller configured to generate a second command to control a target device among the plurality of IoT devices to execute at least one IoT function of the IoT functions, in response to a first command from an IoT application, (0118-0120; the server (equivalent to controller) generates a command in a second format (equivalent to second command) that is a translation of a first command in a first format input by the user into the assistant interface (equivalent to in response to a first iot command from an iot application), that results in the external device perform a function))
wherein the first command is converted into a 10format executable in the target device and transmitted to the target device as the second command (0118-0120; the server (equivalent to controller) generates a command in a second format (equivalent to second command) that is a translation of a first command in a first format input by the user into the assistant interface (equivalent to in response to a first iot command from an iot application), that results in the external device perform a function))
Sharma does not explicitly disclose wherein, based on the classification of the stored function information, a plurality of first IoT devices of the plurality of IoT devices correspond to a first function of the IoT functions in the storage and are configured to implement the first function: wherein, when the first, command is a command to execute the first function, the controller generates the second command having a format executable in one of the plurality of first loT devices, and generates a third command  having a format executable in another one of the plurality of first loT devices, different from the format of the second command.
Puleston teaches wherein, based on the classification of the stored function information, (device drivers linking commands and different iot devices) a plurality of first IoT devices of the plurality of IoT devices correspond to a first function (reader functionality) of the IoT functions in the storage ([0075-0076] asset intelligence platform includes device drivers, (equivalent to storage) which include the functions and commands that can be issued to the reader (first iot devices and a first function)) and are configured to implement the first function: ([0075-0076] the iot devices are readers (equivalent to a first function))
wherein, when the first, command is a command to execute the first function, the controller generates the second command having a format executable in one of the plurality of first loT devices, ([0067-0068; 0076] the system receives a query (equivalent to first command to execute the first function) the system translates the query to multiple commands for different heterogeneous readers (equivalent to the second command). Wherein the translation to one of the readers is equivalent a format executable in one of the plurality of first Iot devices)
and generates a third command  having a format executable in another one of the plurality of first loT devices, (translated command for heterogeneous reader #2) different from the format of the second command (format for heterogeneous reader #1) ([0067-0068; 0076] the system receives a query (equivalent to first command to execute the first function) the system translates the query to multiple commands for different heterogeneous readers that work together (equivalent to the third command, and since the readers are heterogeneous and the device drivers are distinct then the format of the commands are different). Wherein the translation to one of the readers is equivalent a format executable in one of the plurality of first Iot devices)

The suggestion/motivation for doing so is better management of Iot devices [0005]

 Regarding claim 2, Sharma in view of Puleston teach the IoT server of claim 1, and is disclosed above, Sharma teaches wherein the IoT environment is stored in the storage (0045; Fig 1A; 0126; 0239-0240; The assistant server stored plugins and commands for all the services provided in a controlled environment, and therefore the functionality for the user to communicate is provided through the stored information on the server; the examiner is not sure how a physical environment can be stored) 

15Regarding claim 3, Sharma in view of Puleston teach the IoT server of claim 2, and is disclosed above, Sharma further teaches wherein the loT functions include a detection function for detecting an environmental condition of the IoT environment, , ([0125-0126; 0205] security system for detecting home intrusion)
a control function for changing the environmental condition in the IoT environment, ([0125-0126; 0205] controlling lights in the living room; equivalent to environmental control information)
and a setting function for setting the environmental condition using the detection function and the control function ([0125-0126; 0205] setting temperature of the house (equivalent to environment setting information))

20Regarding claim 4, Sharma in view of Puleston teach the IoT server of claim 1, and is disclose above, Sharma further teaches the controller implements the first function by transmitting commands in different formats, to at least one of the first loT devices.  (0046-0047; 0118-0120; the server (equivalent to controller) generates a command (equivalent to first function) that is a translation (different formats) of a command input by the user into the assistant interface (equivalent to in response to a first iot command from an iot application), that results in the external device perform a function (equivalent to one of the first iot devices))

25Regarding claim 5, Sharma in view of Puleston teach the IoT server of claim 1, and is disclose above, Sharma further teaches wherein the plurality of IoT devices include a plurality of sensors detecting an environmental condition of the IoT environment, ([0125-0126; 0158; 0205] security system for detecting home intrusion using sensors around the home environment)
and a plurality Page 278269S-117 (OPP-2018-1435-25958) of electronic devices changing the environmental condition in the IoT environment [0125-0126; 0205] Hvac units for setting temperature of the house; lights for increasing visibility inside the home)

Regarding claim 6, Sharma in view of Puleston teach the IoT server of claim 1, and is disclose above, wherein the storage stores identification information of the plurality of IoT devices (0078; 0108; 0119; the system identifies based on the command which iot device to control (equivalent to identification information)

Regarding claim 7, Sharma in view of Puleston teach the IoT server of claim 1, and is disclose above, wherein the IoT functions are stored in the storage (0046-0047; 0118-0120; 0126; functions for iot devices stored on the assistant server)

Regarding claim 8, Sharma in view of Puleston teach the IoT server of claim 1, and is disclose above, wherein the IoT environment includes the plurality of IoT devices (0126; 0239-0240; iot device in a controlled environment)

 (0108; 0118-0120; the server (equivalent to controller) generates a command in a second format (equivalent to second command) that is a translation of a first command in a first format input by the user into the assistant interface (equivalent to in response to a first iot command from an iot application), that results in the external device perform a function))

 Regarding claim 10, Sharma in view of Puleston teach an Internet-of-Things (IoT) server, comprising:  (0126; 0128; iot system including a server to facilitate communication)
15a network generation unit configured to provide an IoT network, (0052; Fig 1A; the server connects the external iot device with the user through network connections)
wherein the IoT network includes a plurality of IoT devices that receive commands in different formats to implement IoT functions (0253; controlling the home network with a plurality of devices (see iot devices 0126); (0118-0120; the server (equivalent to controller) generates a command in a second format (equivalent to second command) that is a translation of a first command in a first format input by the user into the assistant interface (equivalent to in response to a first iot command from an iot application), that results in the external device perform a function))
and a user terminal executing an IoT application for controlling the plurality of IoT devices; (0107; a client application assistant interface (equivalent to user terminal executing an iot application) used for controlling external devices)
and a processor configured to store function information of the plurality of IoT devices and 20classify the function information according to the loT functions, (0118; 0046-0047; the stored command set for each external device (iot device) corresponds to (are classified) a command sets that represent functions to be performed by the external device (iot functions) with the controlled environment (see 0239 for controlled environment (equivalent to iot environment)) 
(0118-0120; the server (equivalent to controller) generates a command in a second format (equivalent to second command) that is a translation of a first command in a first format input by the user into the assistant interface (equivalent to in response to a first iot command from an iot application), that results in the external device perform a function))

Regarding claim 11, the claim inherits the same rejection as claim 8 for reciting similar limitations in the form of a server claim.

Regarding claim 13, Sharma in view of Puleston teach the IoT server of claim 10, and is disclosed above, Sharma further teaches wherein the user terminal generates the control command based on a first format for the IoT application and transmits the control command to the IoT server, and the processor converts the control command into the command having a second format, different from the first format, and transmits the command to at least one of the plurality of IoT devices.  (0108; 0118-0120; the server (equivalent to controller) generates a command in a second format (equivalent to second command) that is a translation of a first command in a first format input by the user into the assistant interface (equivalent to in response to a first iot command from an iot application), that results in the external device perform a function))

Regarding claim 14, the claim inherits the same rejection as claim 9 for reciting similar limitations in the form of a server claim.

Regarding claim 16, the claim inherits the same rejection as claim 1 above for reciting similar limitations.

(0142; 0205; 0211; the server can have user inputs the result and translate into multiple functions being performed by different devices, or a single function performed by a group of similar sensors and devices)

Regarding claim 18, Sharma in view of Puleston teach the IoT server of claim 17, and is disclosed above Sharma further teaches wherein at least two second commands are 5generated, and the at least two second commands are respectively transmitted to the at least two target devices, wherein the at least two second commands have different formats (0142; 0205; 0211; the server can have user inputs the result and translate in/to multiple functions (equivalent two second commands) being performed by different devices, or multiple function performed by a group of similar sensors and devices)

Regarding claim 19, Sharma in view of Puleston teach the IoT server of claim 16, and is disclosed above Sharma further teaches wherein the controller transmits the first command to the target device when formats of the first command and the second command are the same (0108; 0118-0120; the server (equivalent to controller) generates a command in a second format (equivalent to second command) that is a translation of a first command in a first format input by the user into the assistant interface (equivalent to in response to a first iot command from an iot application), that results in the external device perform a function))

Regarding claim 20, Sharma in view of Puleston teach the IoT server of claim 16, and is disclosed above, Sharma further teaches wherein the function information includes environment detection information obtained by detecting an environmental condition of the space, ([0125-0126; 0205] security system for detecting home intrusion)
([0125-0126; 0205] controlling lights in the living room; equivalent to environmental control information)
and environment setting information setting the environmental condition of the space ([0125-0126; 0205] setting temperature of the house (equivalent to environment setting information))

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 20150278678 A1) in view of Puleston (US 20150278678 A1) in view of Matthieu et al (US 20160048114 A1)

Regarding claim 12, Sharma in view of Puleston teach the IoT server of claim 10, and is disclosed above Sharma in view of Puleston does not explicitly teach wherein first and second IoT devices operate according to different operating systems 
In an analogous art Matthieu teaches wherein first and second IoT devices operate according to different operating systems (0031; iot devices running ios or android)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Sharma in view of Puleston to include multiple iot devices running different operating systems as is taught by Matthieu
The suggestion/motivation for doing so is to not be limited in the type of sensor used

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 20150278678 A1) in view of Puleston (US 20150278678 A1) in view of Cheung et al. (US 20190190999 A1)

Regarding claim 15, Sharma in view of Puleston teach the IoT server of claim 10, and is disclosed above, Sharma in view of Puleston does not explicitly teach wherein the processor converts 
In an analogous art Cheung teaches wherein the processor converts information, 1collected from the plurality of IoT devices, into a format to be decoded by the IoT application, and transmits the converted information to the user terminal (0029; 0032-0035; claim 5; collecting by the server sensor information, converting and formatting the data for display by the user device through the software application)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Sharma in view of Puleston to include returning sensor data to the use after being converted and formatted as is taught by Cheung
The suggestion/motivation for doing so is to be able to monitor and analyze sensed information.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jung et al. (US 20190373081 A1): Provided is a standalone Internet of things (IoT) gateway that can provide IoT services without going through a server comprising a connection mode determination unit which determines one of a first connection mode and a second connection mode, a first service performing unit which transmits status messages obtained from one or more IoT devices to a smart device of a user through a router or receives control commands for the IoT devices from the smart device of the user through the router and transmits the received control commands to the IoT devices and a second service performing unit which transmits the status messages obtained from the IoT devices to a management server through the router or receives the control commands for the IoT devices from the management server through the router and transmits the received control commands to the IoT devices.
Messing et al. (US 20150339917 A1): Mechanisms to trigger commands on target devices when source devices broadcast certain notifications to thereby automate common, routine, or otherwise related activities among heterogeneous devices are provided. For example, when a source device broadcasts a .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695.  The examiner can normally be reached on 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451